DETAILED ACTION
Ex Parte Quayle

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 04/12/2021 is/are being considered by the examiner.
Claims 1-20 are pending:
Claims 19, 20 are new


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered. 
Some objections are withdrawn due to drawings dated 04/14/2021, however some objections remain, and the drawings invoke additional issues.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Livingston (US 7,896,616) have been fully considered and are persuasive.  The 35 USC 102 art rejections of record has been withdrawn. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/12/2021 is/are being considered by the examiner.


Drawings
The drawings are objected to because
Fig3,3A
Improper numbering of views, see MPEP 1.84(h) and (u)
Correct to Fig 3A and Fig 3B
Fig5A-D, Fig7A-G
Improper shading due to photograph conversion, convert to legible drawings
Corrections:
line art the boarder of the blade/structures, 
show circle boarder of grounding connection 112 with dotted lines to show a hidden feature when 112 is hidden
call out with reference character, 
remove box boarder of photograph, 
show cut portion of blade/structure with standard drafting dotted-jagged line, 
correct shading ie one shaded texture per component/structure as opposed to current grey-scale from photograph
remove the shoes of the person taking the photo – Fig5A
show post with ball that will apply electric load – Fig 7A
remove phone/desk outlines, 
label tape with reference character, 
show existing layers on blade
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Pollmann (71,702) on 04/14/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 7
L10, amend “each protective blade covering”
Claim 9
L3, amend “the bottom conductive layer”
L9, amend “the top conductive layer is affixed [[is]] to the”
Claim 10
L2, amend “[[the]] the top conductive layer”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of claim 1, and in particular the limitation “a bottom conductive layer affixed to the surface … a dielectric layer affixed to the bottom conductive layer … the top conductive layer configured to transfer electrical current from a lightning strike on the surface to the grounding connection.” in combination with the remaining limitations of claim 1.
As Livingston (US 7,896,616) is the closest prior art which as can be seen in Fig8, has three layers with the particular opening hole arrangement as claimed, however layer 144 is not a conductive layer. Ackerman (US 9,481,157) would be the closest prior art that teaches, see Fig4, a bottom conductive layer 132 with a dielectric layer 104 and a top conductive layer 110, however the arrangement of Ackerman is designed to divert electric current from a lightning strike away from the fasteners and substructure, which destroy the operation design of Livingston as Ackerman electrically functions in the complete opposite manner.
Claim 7
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitation “wherein each protective blade covering comprises a bottom conductive layer, a top conductive layer, and dielectric material disposed between the bottom conductive layer and the top conductive layer; wherein the bottom conductive layer comprises a metallic material and the metallic material comprises copper or aluminum.” in combination with the remaining limitations of the claim.
See Livingston discussion below claim 1.
Claim 16
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitation affixing the bottom conductive layer to the surface … affixing the dielectric layer to the bottom conductive layer … affixing a top conductive layer of the multilayer protective covering to the dielectric layer so that the lightning receptor is covered by the top conductive layer, the top conductive layer being configured to direct electrical current from a lightning strike on the surface to the lightning receptor.” in combination with the remaining limitations of the claim.
See Livingston discussion below claim 1.
Claim 19
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitation “a bottom conductive layer, a top conductive layer, and dielectric material disposed between the bottom conductive layer and the top conductive layer, wherein the bottom conductive layer comprises a metallic material and the metallic material comprises copper or aluminum.” in combination with the remaining limitations of the claim.
See Livingston discussion below claim 1.
Claim 20
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitation “the protective blade covering comprising a bottom conductive layer, a top conductive layer, and dielectric material disposed between the bottom conductive layer and the top conductive layer, the bottom conductive layer comprising a metallic material, the metallic material comprising copper or aluminum.” in combination with the remaining limitations of the claim.
See Livingston discussion below claim 1.
The dependent claims 2-6, 8-15, 17-18 are allowable based on dependency from their respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747